Citation Nr: 9917149	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  93-15 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left leg disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
January 1966.  

The Board of Veterans' Appeals (Board) notes that in its 
January 1998 remand it referred the matter of providing the 
veteran notice of the requirement that, if he sought to 
perfect an appeal of the Regional Office's (RO) January 1993 
denial of his claim of entitlement to service connection for 
a right knee disability, he must do so within one year 
following mailing of that notice.  In a letter dated in March 
1999 the RO advised the veteran that it had denied his claim 
of entitlement to service connection for a right knee 
disability, and provided him a copy of his appeal rights 
regarding that determination.  The claims folder does not 
contain a notice of disagreement subsequent to that March 
1999 notice, and it does not appear that that claim is yet in 
appellate status.  Accordingly, the Board has no jurisdiction 
at this time to address it.  Ledford v West, 136 F. 3d 776, 
779-80 (Fed. Cir. 1998); Godfrey v. Brown, 7 Vet. App. 398 
(1995). 


FINDING OF FACT

Competent medical evidence of a lower left leg disability 
incurred or aggravated in service, or proximately due to or 
aggravated by a service-connected disability, has not been 
presented.  


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for a left lower leg disability has not been presented.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he suffers from a disability of the 
left leg, in addition to the service-connected degenerative 
joint disease of the left ankle with residual recurrent 
strains, currently rated 20 percent disabling, and 
degenerative joint disease of the left knee, rated 10 percent 
disabling, and seeks service connection for that additional 
disability.  


Background

The veteran served on active duty from December 1957 to 
January 1966.  His service medical records contain no records 
reflecting complaints of or treatment for a left lower leg 
disability, although there are numerous records reflecting 
treatment of left ankle problems.  Service connection has 
been granted previously for a left ankle disability, and for 
a left knee disability determined to have been caused by the 
service-connected left ankle disability.  In August 1991 the 
Department of Veterans Affairs (VA) RO in Seattle, 
Washington, received the veteran's claim of entitlement to 
service connection for a painful left leg, which he alleged 
was the result of an increase in severity of his service-
connected left ankle disability.  

The claims folder contains a letter from a physician at an 
orthopedic and fracture clinic dated in December 1972 that 
refers to a motorcycle accident after service in which the 
veteran fractured his tibia just below the knee, which was 
casted for six weeks.  The doctor added that in addition to 
that injury and the ankle injury, the veteran had pain around 
the outer side of the ankle that radiated up the left leg to 
the knee.  VA medical records dated in June 1987 reflect the 
veteran sought treatment for complaints of pain in the 
lateral leg that radiated to the foot.  The record indicated 
that the veteran had received injections to treat those 
complaints in the past.  The assessment was peroneal spasm, 
possible peroneal nerve neuropathy.  The treatment plan was 
to do a common peroneal nerve block, and the veteran was to 
return to the clinic in one month.  

VA records reflect treatment again beginning in May 1991, 
when the veteran sought treatment for complaints of pain of 
two months' duration that started in his left ankle and 
radiated up the outer portion of his leg.  On examination, it 
was reported that the veteran's dull, achy pain originated in 
the left calf and radiated down to the lateral ankle.  No 
injury was reported, but a history of peroneal nerve 
neuropathy was noted.  Objective findings revealed that the 
left calf was without swelling, redness or heat, but 
tenderness was noted over the fibular head and along the 
course of the peroneal nerve.  No sensory deficit was 
detected.  The diagnosis was degenerative disc disease of the 
lumbosacral spine with peroneal nerve involvement.  A medical 
record dated several days later in May 1991 contained the 
diagnosis of peroneal nerve neuropathy.  A report of a June 
1991 electromyogram revealed normal nerve conduction, with no 
evidence of left lumbar radiculopathy, peripheral neuropathy 
or left peroneal neuropathy.  VA records dated in July 1991 
noted tenderness over the fibular head, with a diagnosis of 
peroneal nerve pain.  An August 1991 record reflects some 
deep tenderness of the calf, but no erythema or warmth, and 
no tibia tenderness.  X-rays looked "okay."  The assessment 
was chronic leg pain of unclear etiology. 

In an October 1991 rating decision, service connection for 
left leg pain was denied.  The veteran expressed his 
disagreement with that determination, and a Statement of the 
Case was issued that explained that the reasons for the 
denial were that there was no evidence of a disability 
characterized as left leg pain in service or within one year 
after service, and the symptoms of which the veteran 
complained were not attributable to his service-connected 
ankle disability.  The veteran perfected his appeal by filing 
a substantive appeal in which he argued that he had pain that 
started at the ankle and shot up to his knee.  He requested a 
hearing.  The hearing was scheduled, but was not held because 
he did not appear for it.  

In a June 1992 VA Compensation and Pension examination, the 
examiner noted the symptoms attributed to the ankle 
disability, and also diagnosed peroneal nerve injury, left.  
In November 1992 a Supplemental Statement of the Case (SSOC) 
was issued, explaining that the claim remained denied because 
there was no inservice evidence of a peroneal nerve injury, 
nor was there evidence that the injury was caused by the 
veteran's ankle disability.  The veteran submitted additional 
materials, and additional VA treatment records were obtained.  
A new rating decision denying the claim was issued in January 
1993.  The veteran expressed disagreement with the continued 
denial of his claim.  In a SSOC sent to him in February 1993 
the RO explained that the evidence did not establish a basis 
for a grant of service connection for left leg pain secondary 
to the veteran's service-connected left ankle disability.  
The veteran's representative argued that the left leg pain 
was caused by his service-connected left ankle disability, 
and cited the report of the June 1992 VA examination in 
support of that argument.  

The claims folder was sent to the Board for appellate 
consideration, but before such review could be commenced, the 
folder was returned to the RO at the veteran's request for 
additional development.  The claim remained denied, as the RO 
concluded that none of the evidence showed the veteran had a 
left leg disability secondary to his service-connected ankle 
disability.  

At an August 1995 hearing before the undersigned at the VARO 
in Seattle, the veteran reported constant pain in his lower 
left leg since 1961.  He also reported that it occasionally 
swells, and that cold weather caused severe pain in the side 
of his leg.  

Private medical records received in June 1996 reflected 
treatment between 1993 and 1995.  Among those records is a  
January 1994 medical record that refers to a history of left 
knee surgery, indicates the veteran fell on his knee two 
weeks earlier, and notes a diagnosis of degenerative joint 
disease of the left knee and peroneal nerve injury.  In March 
1994 the veteran sought treatment for pain in the left leg 
and knee, reporting that he had shrapnel throughout the leg.  
The assessment was questionable left medial collateral tear, 
traumatic arthritis of the left leg/ankle.  A November 1994 
record reports treatment of the left knee after a fall, and 
refers to chronic left lower extremity pain in the ankle and 
knee areas.  In June 1995 the veteran reported that he fell 
and injured his left calf, and the assessment was torn left 
gastrocnemius.  A July 1995 medical record refers to left 
lower extremity swelling, and the existence of a shrapnel 
injury.  However, there is no indication in the veteran's 
service medical records that he sustained a shrapnel injury 
to the left lower extremity in service, and it appears that 
the physician who recorded the information in July 1995 
regarding a shrapnel injury was merely reporting what the 
veteran said, adding no medico-evidentiary value to it.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  In an August 1995 
record the examiner reported the veteran's assertion that the 
veteran has suffered chronic intermittent edema since injury 
from Vietnam, but there is no indication in that record that 
the examiner added medico-evidentiary value to the history 
regarding etiology provided by the veteran.  LeShore.  A 
September 1995 record reported edema of the left lower 
extremity, possibly caused by poor blood pressure control and 
poor diabetic control.  

A report of a VA Compensation and Pension examination 
conducted in October 1996 reflected that the veteran appeared 
to have considerable pain and tenderness in the left lower 
extremity when that area was touched, and that there was very 
definite swelling in the calf.  The examiner also noted that 
those symptoms were reportedly present since vein grafts were 
removed from the left thigh for cardiac surgery.  The 
examiner's diagnosis did not identify a left lower extremity 
disability other than the ankle and the knee disabilities.  A 
SSOC issued in June 1997 advised the veteran that service 
connection for a left knee disability was granted and rated 
10 percent disabling, and explained that service connection 
for a left lower leg disability remained denied because there 
was no evidence showing a left leg disability since discharge 
from service.  

The appeal was returned to the Board for appellate 
consideration.  In January 1998 the Board remanded the appeal 
as to the claim of entitlement to service connection for a 
lower left leg disability for additional development, to 
include obtaining medical records and a medical opinion 
addressing the nature, extent and severity of any left leg 
disability(ies), to indicate whether there was a causal 
connection between a service-connected disability and a 
disability of the lower left leg that was not service 
connected, including whether the nonservice-connected 
disability, if any, was aggravated by a service-connected 
disability.  

The RO obtained additional medical records, and referred the 
matter to a VA physician, who reviewed the record and in 
March 1998 and January 1999 reported that it was his opinion 
that the diagnosis of peroneal nerve injury was incorrect.  
The physician added that the only applicable diagnosis 
regarding the left lower leg was lower extremity pain 
syndrome, which is a chronic pain syndrome, not of organic 
origin and not associated with diabetes or circulatory 
problems.  The examiner did not address whether the chronic 
pain syndrome was caused or aggravated by the veteran's 
service-connected left knee and ankle disabilities other than 
to the extent that he reported the pain was not of organic 
origin.  A SSOC issued in February 1999 explained that the 
claim remained denied because the evidence did not establish 
a specific diagnosis for a disability of the left lower leg, 
and even if it did, there was no evidence of such a 
disability in service or within one year thereafter.  

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(table).  For purposes of establishing a well-grounded claim, 
the credibility of the evidence presented is presumed, unless 
the evidence is inherently incredible or beyond the 
competence of the person asserting it.  King v. Brown, 4 Vet. 
App. 519 (1993).  


Analysis

The evidence in this case includes a diagnosis of peroneal 
nerve injury, but that diagnosis was rejected in favor of a 
diagnosis of chronic pain syndrome by the examiner who 
reviewed the matter following the Board's remand.  As there 
is a diagnosis of a current disability, the first step of the 
Caluza test for establishing a well-grounded claim has been 
met.  

With regard to whether there is competent evidence of 
inservice incurrence or aggravation of that disability, the 
veteran testified that his lower left leg has been painful 
with occasional swelling since 1961, at which time he was on 
active duty.  The veteran's service medical records, however, 
contain no evidence that corroborates that assertion:  
service medical records reveal the veteran received treatment 
on many occasions for left ankle problems, but do not provide 
any information that suggests the veteran also suffered in 
service from the pain between the ankle and the knee for 
which he now seeks service connection.  There is no medical 
evidence reflecting treatment after service for a left lower 
leg disability other than the veteran's ankle disability 
until December 1972, more than six years after separation 
from service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, however, with regard 
to observable symptoms, a layperson is competent to present 
credible evidence that observable symptoms of disability were 
present in service even though not recorded in service 
medical records.  Savage v. Gober, 10 Vet. App. 488 (1997); 
Falzone v. Brown, 8 Vet. App. 398 (1995).  Accordingly, the 
Board concludes that in this case the second step of the 
Caluza test for establishing well-groundedness has been met 
by the veteran's assertion that he suffered lower left leg 
pain other than that associated with his ankle disability or 
knee disability in service.  

With regard to whether there exists a medical opinion 
addressing a nexus between the veteran's current left lower 
leg pain and service, which opinion is the third element of 
the Caluza test, the Board notes that in none of the medical 
records is an opinion provided that the lower left leg pain 
for which the veteran was treated after service was related 
to service, to his left ankle disability or to his left knee 
disability.  Although the Board has accepted the veteran's 
testimony as to inservice complaints of left lower leg pain 
for purposes of addressing well-groundedness, the Court has 
also held that competent medical evidence is required to 
provide a nexus between the symptoms the veteran reported in 
service and after service and the current disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran as a 
layperson is not qualified to provide a competent opinion in 
that regard.  In this matter, the veteran has submitted no 
competent medical opinion evidence establishing the existence 
of a nexus between a disease or injury in service, or between 
a disability adjudicated service connected, and the current 
left lower leg pain from which he now suffers.  The third 
prong of the Caluza test of well-groundedness has not been 
met.  

To date, the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is plausible.  Based on the foregoing, the Board 
concludes that the veteran has not presented a well-grounded 
claim of entitlement to service connection for a lower left 
leg disability.  

The Board notes that it remanded this claim in January 1998 
for additional development deemed necessary at that time to 
fulfill VA's duty to assist the veteran under 38 U.S.C.A. 
§ 5107(a).  The Board also notes the decision in Stegall v. 
West, 11 Vet. App. 268 (1998), in which the Court held that 
remand in an appeal involving a well-grounded claim created 
the right to compliance with the remand order.  Despite the 
fact that the Board previously remanded this claim, the law 
is well established that VA has no duty to assist a claimant 
under 38 U.S.C.A. § 5107(a) unless and until he has presented 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  In light of the Board's conclusion herein that 
this claim is not well grounded, no duty to assist the 
veteran exists at this time.  Accordingly, the RO's failure 
to obtain the medical opinion evidence requested in the 
Board's January 1998 remand regarding the relationship, if 
any, between the lower left leg pain and his service-
connected disabilities does not require further action prior 
to the Board's issuance of this decision.  


ORDER

The claim of entitlement to service connection for a left leg 
disability is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

